       Case 3:19-cv-01935-K Document 1 Filed 08/13/19            Page 1 of 21 PageID 1


                        IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION


 ANDREA CODY, TRAEVION LOVE,
 BRITTANY BURK, and DANA WHITFIELD
 individually and on behalf of all others
 similarly situated,                                         CASE NO. 3:19-cv-1935
        Plaintiffs,
                                                             Class Action
 v.

 ALLSTATE FIRE AND CASUALTY
 INSURANCE COMPANY and
 ALLSTATE COUNTY MUTUAL
 INSURANCE COMPANY,

        Defendants.
                      CLASS ACTION COMPLAINT FOR DAMAGES

        The Plaintiffs, Andrea Cody, Traevion Love, Brittany Burk, and Dana Whitfield, on behalf

of themselves and all others similarly situated, files this Class Action Complaint against

Defendants Allstate Fire and Casualty Insurance Company (“Allstate Fire”) and Allstate County

Mutual Insurance Company (“Allstate County”) (collectively, “Defendants” or “Allstate”) and in

support thereof state the following:

                                       NATURE OF THE ACTION

  1.    This is a class action lawsuit by Plaintiffs who were named insureds under separate (but

        materially identical) Allstate automobile policies issued for automobile physical damage

        including comprehensive and collision coverage, which promised payment of “Actual

        Cash Value” or ACV in the event of a total loss.

  2.    Defendants are large auto insurance carriers operating in Texas. One of the coverages

        Defendants offer is comprehensive and collision coverage. Upon information and belief,
     Case 3:19-cv-01935-K Document 1 Filed 08/13/19                  Page 2 of 21 PageID 2


      Defendant systematically underpaid Plaintiffs and thousands of other putative Class

      Members amounts owed to its insureds pursuant to their promise to pay the ACV of total

      loss vehicles insured with comprehensive and collision coverage.

3.    This lawsuit is brought by the Plaintiffs and all other similarly situated insureds that have

      suffered damages due to Defendant’s practice of refusing to pay the full ACV of total-loss

      vehicles to first-party insureds who suffered a total loss of their vehicles insured under a

      physical damage policy containing comprehensive and collision coverages.

4.    Pursuant to its uniform promise, Allstate owes insureds costs reasonably likely to be

      incurred in purchasing a vehicle to replace the total-loss vehicle, specifically sales tax, title

      fees, registration fees, safety inspection fees and emissions inspection fees. Nevertheless,

      Allstate sometimes fails to pay sales tax and title fees to total-loss insureds, and always

      fails to pay the full amount of registration fees, safety inspection fees and emissions

      inspection fees. This failure to pay the full ACV of the total-loss vehicle constitutes a

      breach of contract.



                              JURISDICTION AND VENUE

5.    This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(d)(2), because (a)

      the Plaintiffs are members of the putative class, which consists of at least 100 members

      and Plaintiffs and/or putative class members and Defendants are citizens of different states;

      (b) the amount-in-controversy exceeds $5 million dollars exclusive of interest and costs;

      and (c) none of the exceptions under 1332 apply to this claim.




                                                 2
     Case 3:19-cv-01935-K Document 1 Filed 08/13/19               Page 3 of 21 PageID 3


6.    Venue is proper in this Court because a substantial portion of the acts and course of conduct

      giving rise to the claims alleged occurred within the district and the Defendants are subject

      to personal jurisdiction in this district.

                                          THE PARTIES

7.    At all times material hereto, Andrea Cody is and was a person domiciled and residing in

      Harris County, Texas, and is a citizen of the State of Texas.

8.    At all times material hereto, Traevion Love is and was a person domiciled and residing in

      Collin County, Texas, and is a citizen of the State of Texas.

9.    At all times material hereto, Brittany Burk is and was a person domiciled and residing in

      Henderson County, Texas, and is a citizen of the State of Texas.

10. At all times material hereto, the Plaintiff Dana Whitfield is and was a person domiciled

      and residing in Harris County, Texas, and is a citizen of the State of Texas.

11. At all times material hereto, Allstate Fire is and was a corporation located in the State of

      Illinois and authorized to transact insurance in the State of Texas. Defendant’s principal

      place of business and headquarters are both located in the State of Virginia. Allstate Fire

      may be served through its registered agent for service, CT Corporation System, at 1999

      Bryan Street, Suite 900, Dallas, Texas 75201-3136.

12. At all times material hereto, Allstate County is and was a corporation located in the State

      of Texas and authorized to transact insurance in the State of Texas. Defendant’s principal

      place of business and headquarters are both located in the State of Texas. Allstate County

      may be served through its registered agent for service, CT Corporation System, at 1999

      Bryan Street, Suite 900, Dallas, Texas 75201-3136.




                                                   3
  Case 3:19-cv-01935-K Document 1 Filed 08/13/19                  Page 4 of 21 PageID 4


                               FACTUAL ALLEGATIONS

13. Defendants’ standardized policy language as to comprehensive and collision coverage for

    ACV of total loss vehicles is present in all Allstate auto policies issued by Defendant in

    Texas.

14. Defendants are both insurers within the parent Allstate Insurance Company umbrella, and

    use virtually identical policy language, adjusters, claims practices, internal processes and

    procedures. The policy language applicable to Plaintiffs and every putative Class Member

    is the same in all material respects.

                           THE ALLSTATE INSURANCE POLICY

15. Because Allstate Fire and Allstate County utilize the same standard and uniform policies

    containing the same policy language, Plaintiffs refer herein to the Policy, for simplicity’s

    sake.

16. The Policy, under the section entitled “Protection Against Loss to the Auto” states that

    “Auto Collision Coverage” coverage means, inter alia, coverage for loss to the insured

    vehicle caused by collision with another object or upset of the vehicle. Policy at 18.

17. In the “Auto Comprehensive Coverage,” Defendants assert they will cover loss not caused

    by collision. Policy at 19. Loss is not defined in the Policy.

18. A “loss” thus triggers coverage and payment under the Policy.

19. The limit of liability asserted in the Policy is the “actual cash value of the vehicle at the

    time of loss.” Actual cash value is not defined in the Policy. The “limit of liability” includes

    other provisions applicable to partial losses, but inapplicable to total losses. Defendants

    settle and adjust every total-loss claim under the ACV Policy provision.




                                               4
      Case 3:19-cv-01935-K Document 1 Filed 08/13/19                  Page 5 of 21 PageID 5


    20. Because the loss triggers coverage and payment under the Policy, and because the limit of

        liability is the ACV of the vehicle, a “total” loss of the vehicle necessarily triggers payment

        of the limit of liability – the ACV of the insured vehicle.

    21. There is no difference, for purposes of the duty to pay the ACV of the insured vehicle on a

        first-party total loss claim, between a collision total-loss claim and a comprehensive total-

        loss claim.

    22. The Policy language does not further define ACV as including: (1) any provision excluding

        sales tax or state and local regulatory fees from ACV; (2) any provision deferring payment

        for any purpose whatsoever; (3) any provision requiring an insured to obtain a replacement

        vehicle; or (4) any provision linking the ACV determination to salvage retention (indeed,

        ACV is determined “at the time of loss”).

    23. The Policy language applies to all covered autos irrespective of ownership interests. The

        Policy defines owned autos as including leased autos.

    24. The promise to pay ACV includes an obligation to pay sales tax in Texas equal to at least

        6.25% 1 of the underlying value of the insured vehicle at the time of loss, along with

        mandatory title fees, registration fees, safety inspection fees and emissions inspection fees.

    25. Texas law is clear that ACV includes costs reasonably likely to be incurred in property

        replacement. Ghoman v. N.H. Ins. Co., 159 F. Supp. 2d 928, 934 (N.D. Tex. 2001) (Actual

        cash value is market value and “means repair or replacement costs less depreciation.”);

        Tolar v. Allstate Tex. Lloyd's Co., 772 F. Supp. 2d 825 (N.D. Tex. 2011) (noting that Texas

        courts define ACV as “cost of replacement minus depreciation” and holding that it is

        “settled law” that insurers may not deduct sales tax from ACV payments). In Ghoman, the


1
 Texas sales tax is 6.25%. Additionally, some counties impose a local sales tax of up to 2% as allowed
by state law.

                                                  5
  Case 3:19-cv-01935-K Document 1 Filed 08/13/19                    Page 6 of 21 PageID 6


     court concluded that “replacement costs” means any costs likely to be incurred in

     replacement, including, among other things, sales tax. Ghoman at 934.

26. Further, the Texas Department of Insurance defines ACV as the cost to replace the insured

     property minus depreciation. See TDI Comm’r Bulletin #B-0068-08.                  A reasonable

     insured, including Plaintiffs and all putative class members, would believe that Defendants’

     promise to pay ACV in the event of a total-loss included a promise to pay the

     aforementioned mandatory taxes and fees.

27. Defendants, by promising to pay the ACV of the vehicle in the event of a total loss,

     promised to pay sales tax and fees that are not only reasonably likely to be incurred, but

     are in fact mandatory – title fees, registration fees, and inspection fees.

                                 SALES TAX AND MANDATORY FEES

28. Defendant’s Policy unambiguously provides coverage for sales tax and mandatory fees as

     elements of the promised ACV payment for total-loss insured vehicles. Alternatively,

     coverage for sales tax and mandatory transfer fees is a reasonable interpretation of an

     ambiguous term, and thus the policy should be construed to provide such coverage. Either

     way, Defendant’s policy promises coverage of sales tax and mandatory transfer fees.

29. Texas law imposes a mandatory title fee of $33.00 on the purchase of any vehicle,

     including, necessarily, the purchased replacement of a total loss vehicle. Tex. Stat. §

     501.138(1).

30. In fact, in Texas, it is illegal to drive a vehicle on the road absent proper certificate of title

     for which the $33.00 fee is imposed. Tex. Stat. § 501.022.

31. Texas law also makes it illegal to drive a vehicle without proper registration or tag. When

     a vehicle is sold, any existing registration expires, and the buyer must secure new




                                                6
  Case 3:19-cv-01935-K Document 1 Filed 08/13/19                  Page 7 of 21 PageID 7


    registration. Texas imposes a fee of $50.75 on the registration, and various counties impose

    additional fees ranging from $10.00 to $31.50. Thus, the costs for registration incurred in

    replacement ranges from $50.75 to $92.25.

32. Every vehicle in Texas must pass a yearly inspection (which must be proved prior to

    registration) for safety and, in some counties, for emissions, which range from $7.50 to

    $14.25.

33. Title fees, registration fees, and inspection fees are likely to be incurred – indeed, they are

    necessarily incurred – upon replacement of the total-loss vehicle.

34. Further, sales tax is imposed on every vehicle purchase, including, necessarily, purchases

    to replace a total-loss vehicle. Sales tax is therefore also reasonably likely to be incurred

    upon replacement of the total-loss vehicle.

35. Allstate’s Policy promises to pay such taxes and fees in the event of a total loss.

36. Allstate recognizes as much in that Allstate sometimes does in fact pay sales tax and title

    fees.

37. However, Allstate never pays inspection fees and either does not pay registration fees at

    all or pays only $2.50 in registration fees, notwithstanding the actual cost for registration

    fees ranges from $50.75 to $92.25.

38. Every Allstate insured, including Plaintiffs, was underpaid because, at minimum, Allstate

    did not pay the promised inspection fees and underpaid (or did not pay) the promised

    registration fees.

39. Some Allstate insureds, including Plaintiff Brittany Burk, was underpaid because Allstate

    did not pay sales tax, title fees, registration fees and/or any inspection fees.




                                               7
  Case 3:19-cv-01935-K Document 1 Filed 08/13/19                  Page 8 of 21 PageID 8


40. Defendants promise to pay the adjusted vehicle value, plus costs reasonably likely to be

    incurred in replacement (sales tax, title fees, registration fees, and inspection fees), minus

    a deductible (and any applicable salvage retained value). By uniformly underpaying (or not

    paying at all) sales tax, title fees, registration fees, and inspection fees, Defendants breach

    its contract with every insured, including Plaintiffs.

41. Such underpayment (or entire lack of payment) constitutes a breach of contract as to every

    Plaintiff and every Class Member.

                      PLAINTIFFS’ TOTAL LOSS ACCIDENTS

42. At all times material hereto, Plaintiff Cody was insured under a policy issued by Allstate

    Fire.

43. At all times material hereto, Plaintiff Cody insured a 2016 Volkswagen Touareg Luxury

    under the policy issued by Allstate Fire.

44. On or about August 27, 2017, the insured vehicle was involved in an accident, after which

    Ms. Cody filed a claim for property damage with Allstate, claim number

    000472788876h01.

45. Following the filing of said claim, Allstate determined that the vehicle was a total loss with

    a base value of $36,193. After condition adjustments, Allstate determined that the vehicle

    had an Adjusted Vehicle Value of $37,686.00.

46. The base and adjusted vehicle values were calculated by a third-party vendor (“CCC”) who

    bases vehicles valuations on the cost to purchase similar vehicles with similar conditions

    and mileage.

47. Defendant then added sales tax of $2,355.38 and a “DMV fee” of $35.50, and subtracted

    the deductible of $1,000, for a total of $39,076.88.




                                                8
  Case 3:19-cv-01935-K Document 1 Filed 08/13/19                  Page 9 of 21 PageID 9


48. However, Plaintiff Cody was owed the adjusted vehicle value ($37,686.00), plus sales tax

    ($2,355.38), plus mandatory fees of (at minimum) $33 for title, $50.75 for registration,

    $11.50 for Harris county registration, and $21.75 for inspections, minus the $1,000

    deductible.

49. Allstate Fire underpaid Plaintiff Cody by paying less in registration fees than what was

    owed under the Policy. Ms. Cody thus did not receive what she bargained for and what was

    owed to her due to the total “loss of” her insured vehicle.

50. By not paying the full ACV of the insured vehicle, Allstate Fire breached its contract with

    Ms. Cody.

51. At all times material hereto, Plaintiff Traevion Love was insured under a policy issued by

    Allstate County.

52. At all times material hereto, Plaintiff Love insured a 2015 Chrysler 200 Limited under the

    policy issued by Allstate County.

53. On or about December 20, 2017, Mr. Love’s insured vehicle was involved in an accident,

    after which he filed a claim for property damage with Allstate, claim number 0489056283.

54. Following the filing of said claim, Allstate County determined that the vehicle was a total

    loss with a base value of $10,484. After condition adjustments, Allstate County determined

    that the vehicle had an Adjusted Vehicle Value of $11,683.00.

55. The base and adjusted vehicle values were calculated by CCC.

56. Allstate County then added sales tax of $730.19 and a “DMV fee” of $35.50, and subtracted

    the deductible of $1,000, for a total of $11,448.69.

57. However, Plaintiff Love was owed the adjusted vehicle value and sales tax, plus mandatory

    fees of (at minimum) $33 for title, $50.75 for registration, county registration fees, and




                                              9
Case 3:19-cv-01935-K Document 1 Filed 08/13/19                    Page 10 of 21 PageID 10


    inspection fees, all of which significantly exceeded the $35.50 paid by Allstate County

    (indeed, state title fee plus minimum registration fee alone - $83.75 – significantly exceeds

    the amount paid by Allstate County).

58. Allstate County thus did not pay Mr. Love the full ACV of his insured vehicle.

59. Allstate County underpaid Plaintiff Love by paying less in registration fees than what was

    owed under the Policy. Ms. Cody thus did not receive what she bargained for and what was

    owed to her due to the total “loss of” her insured vehicle.

60. Allstate County’s underpayment constituted a breach of the insurance contract.

61. At all times material hereto, Plaintiff Burk was insured under a policy issued by Allstate

    Fire.

62. At all times material hereto, Plaintiff Burk insured a 2009 Nissan Altima SL under the

    policy issued by Allstate Fire.

63. On or about November 12, 2018, the insured vehicle was involved in an accident, after

    which Ms. Burk filed a claim for property damage with Allstate, claim number

    000524203980H01.

64. Following the filing of said claim, Allstate determined that the vehicle was a total loss with

    a base value of $4,855.00. After condition adjustments, Allstate determined that the vehicle

    had an Adjusted Vehicle Value of $3,897.00.

65. The base and adjusted vehicle values were calculated by CCC.

66. Defendant Allstate Fire then subtracted the deductible and salvage-retain value, for a total

    of $2,436.86.

67. However, Allstate Fire did not include any amount for sales tax, title fees, registration fees,

    or inspection fees in making the ACV payment to Plaintiff Burk.




                                              10
Case 3:19-cv-01935-K Document 1 Filed 08/13/19                   Page 11 of 21 PageID 11


68. Allstate Fire underpaid Plaintiff Burk by not paying the sales tax, title fees, registration

      fees and inspection fees owed under the ACV provision promised in the Policy. Ms. Burk

      thus did not receive what she bargained for and what was owed to her due to the total “loss

      of” her insured vehicle.

69. By not paying the full ACV of the insured vehicle, Allstate Fire breached its contract with

      Ms. Burk.

70.    At all times material hereto, Plaintiff Whitfield was insured under a policy issued by

      Allstate Fire.

71. At all times material hereto, Plaintiff Whitfield insured a 2011 Buick Enclave CXL under

      the policy issued by Allstate Fire.

72. On or about August 28, 2017, the insured vehicle was involved in an accident, after which

      Ms. Whitfield filed a claim for property damage with Allstate Fire, claim number

      000472532670h01.

73. Following the filing of said claim, Allstate determined that the vehicle was a total loss with

      a base value of $16,100.00. Because Allstate did not apply any condition adjustments, the

      vehicle also was determined to have an Adjusted Vehicle Value of $16,100.00.

74. The base and adjusted vehicle values were calculated by CCC.

75. Defendant Allstate Fire then added sales tax of $1,006.25, a license and transfer fee of

      $35.50, and subtracted the deductible of $500.00, for a total of $16,641.75.

76. However, Ms. White field was owed mandatory fees of (at minimum) $33 for title, $50.75

      for registration, $11.50 for Harris county registration, and $21.75 for inspections.




                                               11
Case 3:19-cv-01935-K Document 1 Filed 08/13/19                 Page 12 of 21 PageID 12


77. Allstate Fire underpaid Plaintiff Whitfield by not paying the full ACV of the insured

    vehicle. Ms. Whitfield thus did not receive what she bargained for and what was owed to

    her due to the total “loss of” her insured vehicle.

78. By not paying the full ACV of the insured vehicle, Allstate Fire breached its contract with

    Ms. Whitfield.

79. Sales tax, title fees, registration fees, and inspection fees are mandatory applicable costs

    that must be paid to purchase any vehicle in the State of Texas.

80. No private-passenger replacement vehicle in Texas can be purchased without payment of

    sales tax and the aforementioned minimum mandatory regulatory fees.

81. Defendants promise to pay the ACV of the insured vehicle in the event of a total loss of

    the vehicle, which is the adjusted vehicle value of the vehicle, plus sales tax calculated as

    a percentage (6.25% plus any local surtax) of the adjusted vehicle value, plus title fees,

    registration fees and inspection fees, minus any applicable deductible and salvage-retained

    value.

82. Defendants uniformly fail to make such ACV payment to all Texas insureds, including

    Plaintiffs and every class member.

83. Ms. Burk paid all premiums owed and otherwise satisfied all conditions precedent such

    that her insurance policy was in effect and operational at the time of the accident.

84. Mr. Love paid all premiums owed and otherwise satisfied all conditions precedent such

    that his insurance policy was in effect and operational at the time of the accident.

85. Ms. Cody paid all premiums owed and otherwise satisfied all conditions precedent such

    that her insurance policy was in effect and operational at the time of the accident.




                                              12
Case 3:19-cv-01935-K Document 1 Filed 08/13/19                   Page 13 of 21 PageID 13


86. Ms. Whitfield paid all premiums owed and otherwise satisfied all conditions precedent

    such that her insurance policy was in effect and operational at the time of the accident.

87. The aforementioned breach of contract triggers an obligation by Defendants to pay 18%

    interest on all unpaid amounts paid on the claim under Section 542 of the Texas Insurance

    Code, plus attorney’s fees.

                                  CLASS ALLEGATIONS

88. Plaintiffs bring this action seeking representation of the below-defined class pursuant to

    Fed. R. Civ. P. 23.

89. Plaintiffs are members of and seek to represent the following class in making their claim:

            All insureds, under any Texas policy issued by Allstate Fire and
            Casualty Insurance Company or Allstate County Mutual Insurance
            Company with the same operative policy language covering a
            vehicle with auto physical damage coverage, who 1) made a first-
            party auto property damage claim during the time period of 4 years
            (or in the alternative, to the extent the policy provides a truncated
            limitations period, 2 years and one day) prior to the filing of this
            Complaint to the date on which an Order certifying the class is
            entered, 2) where such vehicle was declared a total loss, 3) whose
            claim was adjusted as a total loss, and 4) where the total loss
            payment was for an amount less than the adjusted vehicle value, plus
            sales tax calculated as a percentage (6% plus applicable local surtax)
            of the adjusted vehicle value, plus title fees of $33.00, plus
            applicable state and county registration fees and inspection fees, less
            any applicable deductible and salvage-retained value.


90. Plaintiffs are all members of the proposed Class, because each Plaintiff made a claim under

    a Texas Policy issued by Allstate Fire or Allstate County with the same operative policy

    language and which included auto physical damage coverage, each Plaintiff made a first-

    party claim during the relevant time period, each Plaintiff’s vehicle was declared to be and

    adjusted as a total loss, and each Plaintiff received a total-loss payment for less than the

    adjusted vehicle value, plus sales tax on the adjusted vehicle value, plus title fees of $33.00,


                                              13
Case 3:19-cv-01935-K Document 1 Filed 08/13/19                  Page 14 of 21 PageID 14


    plus applicable state and county registration and inspection fees, less applicable deductible

    and salvage-retained value.

91. Plaintiffs’ claims are typical to those of all Class Members because members of the Class

    are similarly affected by Defendants’ failure to pay the full ACV of the insured vehicles.

    The material and relevant policy terms for each Class Member are substantially identical

    to the terms of Plaintiffs’ policies.

92. Plaintiffs’ claim raises questions of law and fact common to all Class Members, within the

    meaning of FRCP 23(a)(2), and they predominate over any questions affecting only

    individual Class Members within the meaning of Rule 23(b)(3). Said common questions

    include, but are not limited to, the following: (a) whether, under Defendants’ standardized

    policy language, Plaintiffs and the Class Members are owed full ACV Sales Tax and

    mandatory replacement fees (title, registration and inspection) upon the total-loss of an

    insured vehicle; and (b) whether the Defendant has breached its insurance contracts with

    the Plaintiffs and every member of both classes by failing to pay such amounts.

93. Plaintiffs’ claims are typical of the claims of all Class Members because all such claims

    arise from the allegedly improper failure by Defendant to pay the full ACV Sales Tax and

    state and local regulatory fees upon the total loss of insured vehicles.

94. Plaintiffs and their counsel will fairly and adequately protect and represent the interests of

    each member of the class. Plaintiffs do not possess any interest adverse to those of the

    Class Members.

95. Plaintiffs are committed to the vigorous prosecution of this action and retained competent

    counsel experienced in prosecuting and defending class actions. The undersigned counsel

    have litigated thousands of first-party insurance claims under the Texas Insurance Code.




                                              14
Case 3:19-cv-01935-K Document 1 Filed 08/13/19                  Page 15 of 21 PageID 15


    Plaintiffs’ counsel also associated other counsel (who intend to apply for admission pro

    hac vice) who have successfully litigated class action cases similar to that here, where

    insurers breached contracts with insureds by failing to include sales tax and/or total loss

    fees after total losses.

96. Pursuant to Rule 23(b)(3), a class action is superior to the other available methods for a

    fair and efficient adjudication of the controversy because, among other reasons, it is

    desirable to concentrate the litigation of the Class Members’ claims in one forum, as it will

    conserve party and judicial resources and facilitate the consistency of adjudications.

    Furthermore, because the damages suffered by individual Class Members is relatively

    small, their interests in maintaining individual actions is questionable and the expense and

    burden of individual litigation makes it impracticable for Class Members to seek individual

    redress for the wrongs done to them. Plaintiffs know of no difficulty that would be

    encountered in the management of this case that would preclude its maintenance as a class

    action.

97. The issues related to Plaintiffs’ claims do not vary from the issues relating to the claims of

    the other Class Members, such that a class action provides a more efficient vehicle to

    resolve this claim than through a myriad of separate lawsuits.

98. Certification of the above class is also supported by the following considerations:

                a. The relatively small amount of damages that members of the
                   class have suffered on an individual basis would not justify
                   the prosecution of separate lawsuits;
                b. Counsel in this class action is not aware of any previously
                   filed litigation against the Defendants in which any of the
                   members of the class are a party and which any question of
                   law or fact in the subject action can be adjudicated; and
                c. No difficulties would be encountered in the management of
                   the claim on a class action basis, because the classes are




                                              15
Case 3:19-cv-01935-K Document 1 Filed 08/13/19                  Page 16 of 21 PageID 16


                    readily definable and the prosecution of this class action
                    would reduce the possibility of repetitious litigation.

99. Although the precise number of members of the class are unknown to Plaintiffs at this time

    and can only be determined through appropriate discovery, Plaintiffs believe that because

    Defendants are part of a large motor vehicle insurer conglomerate in the State of Texas and

    write hundreds of millions of dollars of physical damage coverage premiums, the class of

    persons affected by Defendants’ unlawful practice consists of thousands of individuals or

    the class of persons affected are otherwise so numerous that joinder of all class members

    is impractical. The unlawful practice alleged herein is a standardized and uniform practice,

    employed by Defendants pursuant to standardized insurance policy language, and results

    in the retention by Defendants of insurance benefits and monies properly owed to Plaintiffs

    and the Class Members. Thus, numerosity is established.

100. Fed. R. Civ. P. 23(a)(2)’s commonality requirement is satisfied for reasons articulated

    herein. The central issues in this litigation turn on interpretation of materially identical

    policy provisions; thus, this case is well-suited for class-wide adjudication. Defendants and

    all Class Members are bound by materially identical policy terms. In addition to those

    reasons listed above, common questions include (but are not limited to): (1) Whether policy

    language ACV includes sales tax and mandatory fees, and (2) whether Defendants are

    required to pay sales tax and mandatory fee amounts as alleged herein to insureds who

    suffer total-losses to vehicles insured under Defendants’ Policy.

101. Fed. R. Civ. P. 23(a)(3)’s typicality requirement is satisfied for reasons articulated herein,

    and particularly because Plaintiffs and Class Members were injured through Defendants’

    uniform misconduct. Further, Plaintiffs’ and Class Members’ legal claims arise from the

    same core practices, namely, the failure to pay full ACV, including sales tax and mandatory


                                              16
Case 3:19-cv-01935-K Document 1 Filed 08/13/19                  Page 17 of 21 PageID 17


    regulatory fees, for first-party total-loss claims. Plaintiffs’ claims are based upon the same

    legal theories as those of the Class Members. Plaintiffs suffered the same harm as all the

    other Class Members: the coverage for sales tax and regulatory fees that Defendants failed

    to pay its insureds.

102. Fed. R. Civ. P. 23(b)(3)’s requirements are met for all reasons already stated herein.

    Specifically, the previously articulated common issues of fact and law predominate over

    any question solely affecting individual Class Members. While damages for individual

    class members may be in unique or different amounts, the measure of damages is the same

    for all members of Class and for Plaintiffs, the application of which is a purely ministerial

    matter. Further, and as stated previously, class treatment is superior to any other alternative

    method of adjudication because the damages suffered by individual Class Members is

    relatively small, their interests in maintaining separate actions is questionable and the

    expense and burden of individual litigation makes it impracticable for Class Members to

    seek individual redress for the wrongs done to them, and Plaintiff knows of no difficulty

    that would be encountered in the management of this case that would preclude its

    maintenance as a class action.

                           CLAIM FOR BREACH OF CONTRACT

103. The allegations contained herein are incorporated by reference.

104. This count is brought by Plaintiffs Andrew Cody, Brittany Burk, Traevion Love, and Dana

    Whitfield, on behalf of themselves and the Class Members.

105. Plaintiffs were each a party to an insurance contract with one of the Defendants as

    described herein. All Class Members were parties to an insurance contract with Allstate

    Fire or Allstate County containing materially identical terms.




                                              17
Case 3:19-cv-01935-K Document 1 Filed 08/13/19                  Page 18 of 21 PageID 18


106. The interpretation of Plaintiffs’ and all Class Members’ insurance Policies is governed by

    Texas law.

107. Plaintiffs and all Class Members made a claim determined by Defendants to be a first-party

    total loss under the insurance policy, and determined by Defendants to be a covered claim.

108. Defendants, by paying the total loss claims, determined that Plaintiffs and each Class

    Member complied with the terms of their insurance contracts, and fulfilled all duties and

    conditions under the Policies for each insured to be paid on his or her total loss.

109. Pursuant to the aforementioned uniform contractual provisions, upon the total loss of

    insured vehicles, the Plaintiffs and every Class Member were owed the ACV of the vehicle,

    which is the adjusted vehicle value, plus sales tax on the adjusted vehicle value, plus title

    fees of $33.00, plus applicable state and county registration and inspection fees, less

    applicable deductible and salvage-retained value.

110. Defendants failed to pay the aforementioned amount to Plaintiffs and Defendants failed to

    pay the aforementioned amount to every Class Member.

111. Defendants’ failure to provide coverage for the full ACV Sales Tax and/or full title,

    registration and inspection fees constitutes a material breach of contract with Plaintiffs and

    every Class Member.

112. As a result of said breaches, Plaintiffs and the Class Members are entitled under

    Defendants’ insurance policies to sums representing the benefits owed for the full ACV of

    the insured vehicle, as well as costs, prejudgment and postjudgment interest, injunctive

    relief and other relief as is appropriate.

113. In addition, Plaintiffs and Class Members are entitled to an award of attorney’s fees and

    costs.




                                                 18
   Case 3:19-cv-01935-K Document 1 Filed 08/13/19                  Page 19 of 21 PageID 19


      CLAIM FOR VIOLATION OF PROMPT PAYMENT OF CLAIMS STATUTE

  114. Paragraphs 1-102 and 104-113 are hereby incorporated by reference.

  115. The failure by Defendants to pay for the losses and/or to follow the statutory time

       guidelines for paying claims as set forth herein constitutes a violation of Section 542.051

       et seq. of the Texas Insurance Code.

  116. Plaintiffs and all other Class Members, therefore, in addition to the claim for damages, are

       entitled to 18% interest and attorneys’ fees as set forth in Section 542.060 of the Texas

       Insurance Code.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs, individually and on behalf of the Class, demands a trial by jury

on all triable issues and seeks and prays for relief and judgment as follows:

           ● For an Order certifying this action as a Class Action on behalf of the Class described

               above, and appointing Plaintiffs as class representatives and the undersigned

               counsel as Class Counsel;

           ● For an award of compensatory damages in amounts owed under the Policies;

           ● For injunctive relief to prevent continuation of this illegal practice and for other

               injunctive relief as is proven appropriate in this matter;

           ●    For all other damages according to proof;

           ● 18% interest on all amounts owed under Tex. Ins. Code 542.051 et seq.;

           ● For an award of attorney’s fees and expenses as appropriate pursuant to applicable

               law, including Tex. Civ. Prac. & Rem. Code § 38.001, and Tex. Ins. Code 542.051

               et seq.;

           ● For costs of suit incurred herein;




                                                  19
    Case 3:19-cv-01935-K Document 1 Filed 08/13/19                    Page 20 of 21 PageID 20


            ● For pre and post judgment interests on any amounts awarded;

            ● For other and further forms of relief as this Court deems just and proper.

Dated August 13, 2019


                                                  Respectfully submitted,

                                                  By: /s/ Richard D. Daly
                                                        Richard D. Daly
                                                        TBN 00796429
                                                        John Scott Black
                                                        TBN 24012292
                                                        DALY & BLACK, P.C.
                                                        2211 Norfolk Street, Suite 800
                                                        Houston, TX 77098
                                                        T: (713) 655-1405
                                                        F: (713) 655-1587
                                                        ecfs@dalyblack.com
                                                        rdaly@dalyblack.com
                                                        jblack@dalyblack.com




* The following firms will be filing motions to be admitted pro hac vice promptly after this filing.

Edmund A. Normand, Esq.
FBN: 865590
Jacob L. Phillips, Esq.
FBN: 0120130
NORMAND, PLLC
Post Office Box 1400036
Orlando, FL 32814-0036
T: (407) 603-6031
F: (888) 974-2175
firm@ednormand.com
ed@ednormand.com
jacob.phillips@normandpllc.com




                                                   20
   Case 3:19-cv-01935-K Document 1 Filed 08/13/19   Page 21 of 21 PageID 21


Andrew J. Shamis, Esq.
FBN: 101754
SHAMIS & GENTILE, P.A.
14 NE 1 st Avenue, Suite 1205
Miami, FL, 33132
T: (305) 479-2299
F: (786) 623-0915
ashamis@shamisgentile.com

Scott Edelsberg, Esq.
FBN: 0100537
EDELSBERG LAW, P.A.
19495 Biscayne Blvd #607
Aventura, FL, 33180
T: (305) 975-3320
scott@edelsberglaw.com

Christopher J. Lynch, P.A.
FBN 331041
HUNTER & LYNCH
6915 Red Road, Suite 208
Coral Gables, Florida 33143
T: (305) 443-6200
F: (305) 443-6204
Clynch@hunterlynchlaw.com
Lmartinez@hunterlynchlaw.com




                                     21
